Gantt, J.,
dissented, as follows:
From the evidence, as reported in this case, I am induced to think that the jury were not authorized to find a verdict to the extent which they have done. The defendant had settled with the plaintiff for the greater part of the work which had been done. An admeasurement became *69necessary. When completed, a balance of $301 75 appeared to be yet due. The defendant stated to the plaintiff, that he had agreed to deduct twenty-five per cent, from the admeasurement bill, which the plaintiff did not deny, but observed that he did not recollect it. Upon being asked what he would deduct, he said fifteen per *cent. The defendant proposed splitting the difference ; the plaintiff replied, “try that” Here the transaction closed for that time; afterwards, when the account was made out, with a deduction at the rate of twenty per cent., the plaintiff was unwilling to receive the small balance which appeared due. The defendant objecting to a different adjustment, the plaintiff commenced his action. It is to my miud very evident, that there was such an agreement on the part of the plaintiff to deduct fifteen per cent., as could not be receded from; and the conclusion is very strong, that he had assented to a deduction of twenty per cent. The evidence in respect to the latter sum, is however equivocal. I lay great stress upon the observation of the defendant to the plaintiff, that he had agreed to deduct twenty-five per cent., and not denied by him. He only did not recollect it; but his prompt acquiescence to deduct fifteen per cent., strengthens the presumption of an understanding between the parties, that a deduction was to be made on the admeasurement taking place. The charge of the Judge who stated, that the plaintiff was entitled to the balance of the account, agreeably to the admeasurement bill, may have operated, and no doubt did, upon the minds of the jury, so far as to occasion them to disregard the evidence, proving the plaintiff’s agreement to deduct fifteen per cent. Admeasurement bills are generally swollen to an amount that will admit of some deduction; and as the plaintiff did not deny an agreement to make a deduction in the ease, and moreover, did expressly agree to a deduction of fifteen per cent., I think no greater allowance was admissible, than the balance with that ratio of deduction.
Kennedy, for the motion. Hayne, contra.
I am, therefore, for these reasons, of opinion, that a new trial ought to be allowed.
See 1 MeC. 514, 489; 1 Sp. 375.